Case 1:19-cv-00751-LMB-TCB Document 24-2 Filed 12/03/19 Page 1 of 13 PageID# 166
                                                                                          EXHIBIT B



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                   ALEXANDRIA DIVISION

    EVAN AMBER OVERTON AND
    JOHN KEENAN OVERTON, CO-
    ADMINISTRATORS FOR THE ESTATE
    OF EZRA MICHAEL OVERTON,
    DECEASED,


            Plaintiffs,

    v.                                                 Case No.: l:19-cv-751

    FISHER-PRICE, INC;

    AND

    MATTEL,INC.

                    Defendants.


                          DEFENDANTS' OBJECTIONS TO PLAINTIFFS'
                              FIRST SET OF INTERROGATORIES

          COMES NOW Fisher-Price, Inc. and Mattel, Inc. ("Defendants") in the above-referenced

   matter, and pursuant to Local Rule 26(C) and this Court's Scheduling Order hereby serve their

   Objections to Plaintiffs' First Set of Interrogatories to Defendants ("Plaintiffs' Interrogatories")

   as follows:

                                  INTRODUCTORY STATEMENT

          The Fisher-Price product at issue in this litigation is a Rock 'n Play Sleeper, bearing

   model number BGB20. Model number BGB20 is specifically known as the "My Little

   Snugamonkey Special Edition Deluxe Newborn Rock 'n Play Sleeper" (the "Product"). The

   incident in question in this case occurred on December 22, 2017.




                                               Page 1 of 12
Case 1:19-cv-00751-LMB-TCB Document 24-2 Filed 12/03/19 Page 2 of 13 PageID# 167




             The Rock 'n Play Sleeper product line, which was first sold in the U.S. beginning in

    2009, has included many different models, with different characteristics and marketing, over the

    approximately ten years sold.

            In objecting and responding to these Interrogatories, Defendants do not adopt, embrace or

    accept any tenn or definition employed by the Plaintiffs. Defendants have made reasonable

    efforts to form their objections and responses to these Interrogatories based on their reasonable

    interpretation thereof. If the Plaintiffs subsequently assert an interpretation of any of these

    Interrogatories which differs from that of Defendants', Defendants reserve the right to

    supplement their objections and responses. Defendants will provide responses subsequently

    consistent with FRCP Rule 33.

            The statement in any given Objection that documents will be produced means that

    documents will be produced, as limited by the relevant objections, provided that such documents

    exist and are in the possession, custody or control of Defendants. Defendants' stated willingness

    to produce certain classes of documents should in no way be construed as an affirmative

    acknowledgement that such documents either exist or are in the possession, custody or control of

    Defendants or that they are admissible at trial.

                     OBJECTIONS TO INSTRUCTIONS AND DEFINITIONS

            I.     Defendants object to Plaintiffs' definitions and instructions to the extent they are

    inconsistent with the Federal Rules of Civil Procedure and Local Rules of this Court. In objecting

    and responding to these Interrogatories, the Defendants will comply with their obligations under

    these rules.

            2.     Defendants object to Definition (b) for the "Rock 'n Play" on the grounds it is

    overbroad, unduly burdensome, not relevant to the claims and defenses in this case, and not




                                                Page 2of12
Case 1:19-cv-00751-LMB-TCB Document 24-2 Filed 12/03/19 Page 3 of 13 PageID# 168




    proportional to the needs of the case by referring to "all models of the Fisher-Price Rock 'n Play

    inclined sleeper" rather than the Product. To the extent Defendants produce any documents and

    information beyond those related to the Product, Defendants are not in any way waiving

    admissibility or later objections to admissibility.

            3.      Defendants object to Instruction (n) "Similar occurrences" on the grounds it is

    overbroad and assumes that other reported incidents where a child was allegedly "injured or killed,

    as a result of being in a Rock 'n Play" are substantially similar to the incident at issue in this case

    where the facts of those circumstances and cause of the injury or death in other alleged incidents

    are markedly different.

                                          INTERROGATORIES

            I.     Identify every model of Rock 'n Play and describe the differences, if any, between

    and among models. State in yonr response whether such model was ever marketed as "designed

    for all-night sleep," and, if so, state the time period during which said model was so marketed.

           OBJECTION: Defendants object to Interrogatory No. I on the ground it is over broad,

    not reasonably limited in time and scope, seeks information not relevant any claims or defenses in

    this case, and is disproportionate to the claims and defenses in this case. As written, the

    Interrogatory seeks information going back ten (10) years and involving models of the Rock 'n

    Play Sleeper other than the Product. Further, Defendants object to the subpart of this Interrogatory

    asking Defendants to "describe the differences" for each model sold over the past decade because

    it is overbroad, unduly burdensome, and not reasonably calculated to lead to admissible evidence

    in that any differences may have no bearing on the claims in this case.

           2.      Identify all people involved in the design of the Rock 'n Play and each component

    and model thereof. Separately identify each person involved in any and all re-designs of the Rock

    'n Play or of any component thereof.

                                                Page 3 of 12
Case 1:19-cv-00751-LMB-TCB Document 24-2 Filed 12/03/19 Page 4 of 13 PageID# 169




            OBJECTION: Defendants object to Interrogatory No. 2 on the ground it is overbroad,

    unduly burdensome, not reasonably limited in time and scope, seeks information not relevant any

    claims or defenses in this case, and is disproportionate to the claims and defenses in this case. As

    written, the Interrogatory seeks information going back ten (10) years and involving models of the

    Rock 'n Play Sleeper other than the Product. Further, the request for the identity of "all people"

    involved in the design - and any redesign - of "each component and model [ of a Rock 'n Play

    Sleeper]" is overbroad and unduly burdensome in that it requires identification of individuals

    whose role with respect to the Rock 'n Play Sleeper was de minimis or has no bearing on the claims

    or defenses in this case.



            3.     Did you solicit opinions, advice or consultation from any medical doctors, experts

    in safe infant sleep, ergonomics experts or other experts prior to marketing the Rock 'n Play? If

    so, identify (including area of specialty) each such person, and identify and produce all documents

    regarding or concerning each such person's consultation.

            OBJECTION: Defendants object Interrogatory No. 3 on the ground it is overbroad,

    unduly burdensome, not reasonably limited in time and scope, and disproportionate to the claims

    and defenses in this case. As written, the Interrogatory seeks information going back ten (I 0) years

    and involving models of the Rock 'n Play Sleeper other than the Product. Defendants further

    object that the term "other experts" is vague and not limited to outside consultants. Defendants

    further object to the extent the Interrogatory calls for information protected by the attorney work

    product doctrine and/or the attorney-client privilege.




                                               Page4of12
Case 1:19-cv-00751-LMB-TCB Document 24-2 Filed 12/03/19 Page 5 of 13 PageID# 170




            4.      Identify the manufacturer of the Rock 'n Play and, if different from the

    manufacturer, the Chinese company from whom you imported the Rock 'n Play. Include with

    your response the identity all people at the manufacturer and importer with whom you

    communicated about the design and/or manufacture of the Rock 'n Play.

            OBJECTION: Defendants object to Interrogatory No. 4 on the ground it is overbroad,

    unduly burdensome, not reasonably limited in time and scope, and disproportionate to the claim

    in this case. As written, the Interrogatory seeks information going back ten (10) years and

    involving models of the Rock 'n Play Sleeper other than the Product. Defendants further object to

    the terms "design and/or manufacture" as vague, overbroad and unduly burdensome. Defendants

    further object that the request is seeking the "identity" of all people at the manufacturer and

    importer with whom Defendants communicated with in that it is impermissibly overbroad, unduly

    burdensome, and not relevant to the claims and defenses in this case.



            5.     Before marketing any model Rock 'n Play as "designed for all-night sleep," what,

    if anything, did you do to determine that the Rock 'n Play was safe for all-night sleep? Include in

    your answer, a detailed description of everything you did, the identity of every person upon whom

    you relied, a detailed description and the identity of all studies, testing and/or medical literature

    upon which you relied, and the identity of all persons who ultimately decided that the Rock 'n Play

    was safe for all-night sleep.

            OBJECTION: Defendants object to Interrogatory No. 5 on the grounds it is overbroad,

    unduly burdensome, not reasonably limited in time and scope, and disproportionate to the to the

    claims and defenses in this case. As written, the Interrogatory seeks information going back ten

    (l 0) years and involving models of the Rock 'n Play Sleeper other than the Product. Defendants




                                               Page 5 of 12
Case 1:19-cv-00751-LMB-TCB Document 24-2 Filed 12/03/19 Page 6 of 13 PageID# 171




    further object to Interrogatory No. 5 on the grounds it is unduly burdensome to request "the identity

    of every person upon whom you relied", all studies and medical literature from more than ten (10)

    years ago and the identity of "all persons" who decided the Rock 'n Play Sleeper was "designed

    for all-night sleep" (a quotation that Plaintiffs do not attribute to particular person or

    advertisement). Defendants further object to the extent the Interrogatory calls for information

    protected by the attorney work product doctrine and/or the attorney-client privilege.



           6.      Identify each product safety committee or safety group in your company or

    corporate family whose function, task or responsibility at any time was to analyze, study or

    consider the risks or hazards of suffocation or asphyxiation relating to or concerning the Rock 'n

    Play. Include in your response the identity of each person on such committee or in such group and

    the identity, custodian and location ofall documents regarding or concerning such analyses, studies

    or considerations.

           OBJECTION: Defendants object to Interrogatory No. 6 on the grounds that it is vague,

    overbroad, and unduly burdensome in that it is not reasonably limited in time or to the Product at

    issue. Defendants further object to the extent the Interrogatory calls for information protected by

    the attorney work product doctrine and/or the attorney-client privilege. The term "product safety

    committee" or "safety group" are vague, and the request for "analyses, studies or considerations"

    is likewise vague and overbroad. The time frame for the Interrogatory is unlimited and unduly

    burdensome by seeking information potentially covering a decade of Rock 'n Play Sleeper sales.

    Defendants also object to the Interrogatory being overbroad, vague and ambiguous in seeking "the

    identity, custodian and location of all documents regarding or concerning such analyses, studies

    or considerations."




                                               Page 6of 12
Case 1:19-cv-00751-LMB-TCB Document 24-2 Filed 12/03/19 Page 7 of 13 PageID# 172




               7.    What is the angle of incline of the SnugaMonkey when the product is at rest?

               OBJECTION: Defendants object to Interrogatory No. 7 as being vague and ambiguous as

    to the terms "at rest" and "angle of incline of the SnugaMonkey," are not defined. Specifically,

    the term "angle of incline of the SnugaMonkey" potentially involves the entire Product, including

    the Product's legs, seat, back, etc. making it impossible to respond in any meaningful way as

    drafted.



               8.    Please describe in detail the circumstances and location of and the reasons for all

    instances in which you or anyone on your behalf videotaped and/or photographed a baby or infant

    in a Rock 'n Play. As part of your response, identify all persons present during the videotaping

    and/or photographing of each such baby; describe all tests that were conducted in association with

    the videotaping of each such baby or infant; identify all babies who were videotaped and/or

    photographed; state whether any baby or infant was captured on video or photographed standing

    while restrained; and identify and produce all documents concerning or related to such

    videotaping, photographing and testing.

           OBJECTION:           Defendants object to Interrogatory No. 8 as overbroad, unduly

    burdensome, and not reasonably limited in time and scope, and not relevant to the claims and

    defenses in this case in seeking "the circumstances and location of and the reasons for all instances

    in which you or anyone on your behalf videotaped and/or photographed a baby or infant in a Rock

    'n Play," and trying to identify "all persons present." Defendants further object that the

    Interrogatory is seeking personal identifying information for any such babies. Defendants further

    object to the extent the Interrogatory calls for information protected by the attorney work product

    doctrine and/or the attorney-client privilege.




                                                Page 7 of 12
Case 1:19-cv-00751-LMB-TCB Document 24-2 Filed 12/03/19 Page 8 of 13 PageID# 173




            9.     Identify by name of victim, name of victim's caregiver(s), date of occurrence,

    model of Rock 'n Play, style of legal case, venue where legal case filed, and name of Plaintiffs

    counsel every injury or death involving suffocation or asphyxiation while in a Rock 'n Play sleeper.

    In addition, please identify all documents in your possession or control concerning or regarding

    each such occurrence.

            OBJECTION: Defendants object Interrogatory No. 9 on the grounds it is overbroad,

    unduly burdensome and not relevant to the claims and defenses in this case. Plaintiffs have not

    limited the scope of this Interrogatory to the Product at issue or the time period relevant to this

    cause of action, or to lawsuits filed. Moreover, this Interrogatory seeks information regarding

    other alleged occurrences without regard to whether they occurred before or after the date of the

    incident in this case, and seeks information about matters not substantially similar to the incident

    in question. Defendants further object to this Interrogatory to the extent it seeks information

    regarding or concerning reported injuries that are not related to a publicly filed lawsuit or personal

    identifying information protected by HIPPA or other privacy concerns. Defendants further object

    to the extent the Interrogatory calls for information protected by the attorney work product doctrine

    and/or the attorney-client privilege. Defendants further object to the Interrogatory in that it seeks

    to require Defendants to "identify" documents concerning or regarding unrelated incidents.



            10.    Identify all standards, laws and regulations that you contend apply to the design of

    and warnings on Rock 'n Play sleepers.

           OBJECTION: Defendants object to Interrogatory No. 10 as calling for a legal conclusion

    and thus beyond the scope ofFRCP 33. Defendants further object on the grounds that the request,

    as phrased, is overbroad and unduly burdensome. The phrase "all standards, laws and regulations




                                                Page 8of12
Case 1:19-cv-00751-LMB-TCB Document 24-2 Filed 12/03/19 Page 9 of 13 PageID# 174




    that [Defendants] contend apply to the design and warnings of the Rock 'n Play sleepers"

    impermissibly attempts to force Defendants to research, consider, and list each possible law,

    standard or regulation that could apply to the Product regardless of the relevance to this case.

    Defendants further object to the extent the Interrogatory calls for information protected by the

    attorney work product doctrine and/or the attorney-client privilege.



            11.     Reproduce or produce all statements by or on behalf of Plaintiffs concerning the

    incident, Ezra and/or Ezra's sleeper. Objection will be made at trial to any such statement not

    produced.

            OBJECTION: Defendants object to Interrogatory No. 11 to the extent it includes

    documents and statements by the Plaintiffs which are not in the possession or control of

    Defendants, or are equally available to Plaintiffs for statements made to third-parties other than

    Defendants, such as to the media, to investigators, or on social media. Defendants further object

    that this Interrogatory is duplicative of Request for Production No. 6 and incorporates herein all

    objections made to Request for Produce No. 6.



            12.    With regard to the April 5, 2019 alert concerning and regarding Rock 'n Play

    sleepers, please identify each author of the following statement contained in the alert - "According

    to medical literature, infants typically begin rollover behaviors at 3 months" - and identify by

    authors, title and publication all medical literature relied upon for that statement.

            OBJECTION: Defendants object to Interrogatory No. 12 on the grounds it seeks

    information not known or in the possession of Defendants. Defendants further object to the extent




                                                Page 9of12
Case 1:19-cv-00751-LMB-TCB Document 24-2 Filed 12/03/19 Page 10 of 13 PageID# 175




     the information sought is protected by the attorney work product and/or the attorney-client

     privilege.



             13.   Describe in detail all reasons for The Recall, and identify all persons who made the

    decision to recall the Rock 'n Play and all documents forming the grounds for the decision to recall

    the Rock 'n Play.

            OBJECTION: Defendants object to Interrogatory 13 to the extent it is seeking information

    protected by the attorney work-product doctrine and/or the attorney-client privilege. Defendants

    further object that the Interrogatory is overbroad, vague and ambiguous as to "all reasons," "all

    persons," and "all documents forming the grounds" for the decision to voluntarily recall the Rock

    'n Play Sleeper. Defendants further object that any information concerning the voluntary recall of

    the Rock 'n Play Sleeper on April 12, 2019, which occurred nearly 16 months after the incident at

    issue in this case, is not relevant to Plaintiffs' claims. See Va. Code Ann.§ 8.01-418.1 and Fed.

    R. Evid. 407. Defendants further object on the grounds that the Interrogatory seeks confidential

    and proprietary business information.



             14.   State in detail all facts and identify all persons, documents and things upon which

    you rely for each of your Affirmative Defenses.

            OBJECTION:         Defendants object to Interrogatory 14 to the extent it is seeking

    information protected by the attorney work-product doctrine and/or the attorney-client privilege.

    At this early state in this litigation, Defendants' knowledge of this case is limited and derived

    primarily from allegations contained in Plaintiffs' Complaint. Defendants are in the process of




                                              Page JO of 12
Case 1:19-cv-00751-LMB-TCB Document 24-2 Filed 12/03/19 Page 11 of 13 PageID# 176




     reviewing and designating the relevant documents in this matter and reserve the right to

     supplement any list provided at a later point in discovery.



             15.    Describe in detail, in narrative form, the cause of the incident, stating all facts and

     identifying all witnesses, documents or things upon which you rely to answer this Interrogatory.

             OBJECTION: Defendants object to Interrogatory 15 to the extent it is seeking information

     protected by the attorney work-product doctrine and/or protected by the attorney-client privilege.

     Defendants further object to this Interrogatory as it seeks to require Defendants to speculate as to

     the cause of the incident in question. Defendants further object because the Interrogatory seeks

     premature discovery of Defendants' experts' opinions. Defendants are not now in a position to

     determine "all facts" and "all witnesses, documents and things" with regard to the incident and

     reserve the right to supplement its objections and response to this Interrogatory. In addition,

     Defendants object to Interrogatory No. 15 to the extent it includes information solely available to

     Plaintiffs.




                                               Page II o/12
Case 1:19-cv-00751-LMB-TCB Document 24-2 Filed 12/03/19 Page 12 of 13 PageID# 177




    Dated: October 1, 2019        Respectfully submitted,



                                  Isl Stephen T. Fowler
                                  Stephen Fowler (VSB 44071)
                                  GREENBERG TRAURIG, LLP
                                  2101 L Street N.W., Suite 1000
                                  Washington, D.C. 20037
                                  Telephone: (202) 530-8587
                                  Facsimile: (202) 261-0462
                                  Email: fowlerst@gtlaw.com

                                  Lori G. Cohen (pro hac vice pending)
                                  GREENBERG TRAURIG, LLP
                                  The Terminus
                                  3333 Piedmont Road, N.E.
                                  Suite 2500
                                  Atlanta, GA 30305
                                  Tel.: (678) 553-2100
                                  Fax: (678) 553-2212
                                  Email: cohenl@gtlaw.com

                                  Mary-Olga Lovett (pro hac vice pending)
                                  GREENBERG TRAURIG, LLP
                                  1000 Louisiana Street, Suite 1700
                                  Houston, TX 77002
                                  Telephone: (713) 374-3541
                                  Facsimile: (713) 754-7541
                                  Email: lovettm@gtlaw.com

                                  Attorneys for Mattel, Inc. and Fisher-Price, Inc




                                   Page 12ofl2
Case 1:19-cv-00751-LMB-TCB Document 24-2 Filed 12/03/19 Page 13 of 13 PageID# 178




                                      CERTIFICATE OF SERVICE

           I hereby certify that on October l, 2019, I served by email and First Class mail the foregoing
    Objections to Plaintiffs' Interrogatories to the following:
    Michael G. Phelan, Esq.
    Jonathan M. Petty, Esq.
    Brielle M. Hunt, Esq.
    PHELAN PETTY, PLC
    6641 West Broad Street, Ste 406
    Richmond, VA 23230
    (Tel) 804-980-7100
    (Fax) 804-767-4601
    mphelan@phelanpetty.com
    jpetty@phelanpetty.com
    bhunt@phelanpetty.com
    Jan V. Hinson, Esq.
    LAW OFFICES OF JAN V. HINSON, P.C.
    330 East Coffee Street
    Greenville, SC 2960 l
    (tel) 864-527-5933
    (Fax) 877-7973571
    jan@janhinsonlaw.com

    Attorneys for Plaintiff


                                                  Isl Stephen T. Fowler
                                                  Stephen T. Fowler, Greenberg Traurig, LLP




                                               Page 13 of 12
